Citation Nr: 1037640	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a cervical spine 
disability.

3.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a low back 
disability.

4.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a functional 
bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and S.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1985 to April 1989 and from February 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2010, the Veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A copy 
of the transcript of that hearing is of record.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that an initial claim of 
entitlement service connection for PTSD should also be read as 
including other psychiatric disorder diagnoses reasonably raised 
by the symptoms described and all information obtained in support 
of the claim.  Therefore, the psychiatric disorder issues on 
appeal have been revised and listed as one issue for appellate 
review.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and a low back disability 
and whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a functional 
bowel syndrome are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  A January 1996 rating decision denied entitlement to service 
connection for cervical spine and low back disabilities; the 
Veteran was notified of the determination but did not appeal.

3.  Evidence added to the record since the January 1996 rating 
decision as to the issue of entitlement to service connection for 
a cervical spine disability is cumulative of the evidence 
previously considered and does not raise a reasonable possibility 
of substantiating the claim.

4.  Evidence added to the record since the January 1996 rating 
decision as to the issue of entitlement to service connection for 
a low back disability is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence for entitlement to service 
connection for a cervical spine disability was not received and 
the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  New and material evidence for entitlement to service 
connection for a low back disability has been received and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in an October 2008 letter 
from the RO.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Veteran was notified that the VCAA notice 
requirements applied to all elements of a claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of these 
matters by the RO's October 2008 letter.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

A January 1996 rating decision denied entitlement to service 
connection for cervical spine and low back disabilities.  It was 
noted that the evidence did not demonstrate present cervical 
spine and low back disabilities that were either incurred in or 
aggravated by active service.  The RO found there was no 
supporting evidence of a head or neck injury during active 
service.  It was further noted that X-ray examination in 
July 1988 revealed mild scoliosis, but that there was no evidence 
of a low back disability on service department examinations in 
February 1989 and March 1991 nor prior to a June 1992 work-
related back injury.  The Veteran did not appeal and the 
decisions became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

The pertinent evidence added to the record since the January 1996 
rating decision includes private medical records and the 
Veteran's statements in support of the claims.  A private medical 
report dated in December 1996 noted a medical history including 
chipped C6 vertebral in a motor vehicle accident.  An April 2007 
private X-ray examination noted a diagnosis of mild degenerative 
disc disease to the L5 interspace.  At his personal hearing in 
June 2010 the Veteran reiterated his prior claim that his 
cervical spine disability was incurred as a result of an incident 
in 1988 when the hatch on a track vehicle closed on his head.  He 
also testified, in essence, that his complaints in July 1988 of 
radiating leg pain demonstrated a pinched nerve in the lower 
back.  

Based upon a comprehensive review of the record, the Board finds 
the evidence added as to the claim for entitlement to service 
connection for a cervical spine disability is cumulative of the 
evidence previously considered and does not raise a reasonable 
possibility of substantiating the claim.  The Board notes that 
the primary basis for the January 1996 rating decision as to this 
matter was that there was no probative evidence of the head or 
neck injury during active service as described by the Veteran.  
The Veteran's recent statements merely reiterate his prior claims 
as to having sustained an injury during active service.  He has 
provided no new evidence in support of his claim that he had a 
head or neck injury in service.  The Board further finds that his 
assertion that his report of an in-service injury during VA 
examination in May 1995 had been erroneously attributed to an 
"Amtrak" accident rather than a track vehicle accident is 
considered to be of no significance.  The fact remains that there 
is no supporting evidence of an actual head or neck injury due to 
any accident during active service.  His own unsupported report 
of having sustained head or neck injuries during active service 
was previously considered in a final rating decision.  Therefore, 
the claim as to entitlement to service connection for a cervical 
spine disability may not be reopened.

The Board finds, however, that the evidence added as to the claim 
for entitlement to service connection for a low back disability 
is neither cumulative nor redundant of the evidence of record and 
raises a reasonable possibility of substantiating the claim.  The 
evidence includes competent evidence attributing a present 
diagnosis of degenerative disc disease to symptoms manifest 
during active service, the specific basis of the previous denial 
of the claim.  It is significant to note that the Veteran, a 
nurse by training and profession, is competent to relate his 
symptoms during active service to a presently manifest 
disability.  Therefore, the claim as to this matter must be 
reopened.  

The Board notes that the record also includes private medical 
records demonstrating that the Veteran sustained a work-related 
back injury in June 1992.  Therefore, additional development as 
this matter is required prior to appellate review on the merits.



ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for a cervical spine 
disability; the appeal is denied.

New and material evidence was received to reopen a claim for 
entitlement to service connection for a low back disability; to 
this extent the appeal is granted.


REMAND

The Board observes that the evidence of record shows the Veteran 
served as a medic during active service and that in July 1986 he 
received a commendation for his involvement in a June 27, 1986, 
incident to stabilize an injured soldier.  The specific details 
of this incident were not provided.  Private medical records 
dated in December 2009 include diagnoses of PTSD and major 
depression that are more likely than not related to service.  

A review of the evidence demonstrates that the Veteran's reported 
stressors are verified to the limited extent that he participated 
in the June 27, 1986, treatment to stabilize an injured soldier.  
The Board notes, however, that the Veteran has identified other 
stressor events during active that have not been verified and 
that these matters appear to have been included as the basis for 
the provided opinion in the December 2009 private medical report.  
The Board finds additional development is required as to this 
matter for an adequate determination.

The Board also notes that the Veteran contends that his 
functional bowel syndrome may have been incurred or aggravated as 
a result of his PTSD.  His request to reopen the service 
connection claim as to this matter is considered to be 
inextricably intertwined with the service connection PTSD claim 
to be remanded for additional development.  Therefore, appellate 
review of the functional bowel syndrome issues must be deferred 
pending resolution of the service connection claim.

As noted above, the Veteran's claim for entitlement to service 
connection for a low back disability is reopened.  Although the 
Veteran is considered to be competent to provide medical nexus 
opinions to the extent commensurate with his medical training, 
the available also shows he sustained injuries in a June 1992 
work-related injury creating a more complex medical etiology 
picture.  Therefore, the Board finds that additional development 
is required as to this matter for an adequate determination.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
he has an acquired psychiatric disorder, to 
include PTSD, that was either incurred 
during active service or that developed as 
a result of a verified event during active 
service.  The examiner should be informed 
that the Veteran's participation in a June 
27, 1986, effort to treat and stabilize an 
injured soldier is a verified event.  The 
examination should be conducted following 
the protocol in VA's Disability Examination 
Worksheet for Initial Evaluations for PTSD, 
revised on April 2, 2007.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

2.  The Veteran should be scheduled for a 
VA examination, by an appropriate medical 
specialist, for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
he has a present low back disability that 
was either incurred in or aggravated by 
active service.  The physician should also 
address whether the evidence demonstrates 
the Veteran had a low back disorder that 
existed prior to active service or a 
congenital back disorder and, if so, 
whether that disorder was permanently 
aggravated beyond the natural progression 
of the disorder as a result of active 
service.  A summary of the pertinent 
medical reports reviewed should be 
provided.  All indicated tests and studies 
necessary for an adequate opinion should be 
conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


